Exhibit 10.4

 

LOGO [g563530g14q01.jpg]

February 21, 2018

David L. Johnson

Dear David,

Global Blood Therapeutics, Inc. (the “Company”) is pleased to offer you
employment on the following terms:

 

1. Position. Your initial title will be Chief Commercial Officer, and you will
report to Ted Love, Chief Executive Officer. This is a full-time position. While
you render services to the Company, you will not engage in any other employment,
consulting or other business activity (whether full-time or part-time) that
would create a conflict of interest with the Company. By signing this letter
agreement, you confirm to the Company that you have no contractual commitments
or other legal obligations that would prohibit you from performing your duties
for the Company.

 

2. Cash Compensation. The Company will pay you a starting salary at the rate of
$440,000 per year, payable in accordance with the Company’s standard payroll
schedule. This salary will be subject to adjustment pursuant to the Company’s
employee compensation policies in effect from time to time. In addition to your
salary, you will be eligible to participate in the Annual Performance-Based Cash
Incentive Award Program which is based on the achievement of Company performance
goals and your personal goals to be set with your manager. Your initial bonus
target will be 40% of your annual base salary.

 

3. Employee Benefits. As a regular employee of the Company, you will be eligible
to participate in a number of Company-sponsored benefits. Should you decide to
participate in the Company health benefits program, your coverage will begin the
first day of the month following your start date. In addition, you will be
entitled to 20 days of paid time off in accordance with the Company’s policy.

 

4. Equity. Subject to the approval of the Company’s Compensation Committee or
its designee, you will be granted an option to purchase 55,000 shares of the
Company’s Common Stock. The option will be subject to the terms and conditions
applicable to options granted under the Company’s 2017 Inducement Equity Plan
(the “2017 Plan”), as described in the Plan and the applicable stock option
agreement. The exercise price per share will be determined when the option is
granted. You will vest in 25% of the option shares after 12 months of continuous
service, and the balance will vest in equal quarterly installments of 6.25% per
quarter over the next 36 months of continuous service, as described in the
applicable stock option agreement. In addition, subject to the approval of the
Company’s Compensation Committee or its designee, you will be granted 35,000
Restricted Stock Units (“RSUs”) of the Company’s Common Stock. The award of RSUs
will be subject to the terms and conditions applicable to RSU awards granted
under the 2017 Plan, as described in the Plan and the applicable RSU award
agreement. You will vest in 25% of the RSU shares after 12 months of continuous
service from the vesting start date specified in the RSU award agreement, and
the balance will vest in equal six month installments (of 12.5% per installment)
over the next 36 months of continuous service, as described in the applicable
RSU award agreement.

 

5. Signing Bonus. Global Blood Therapeutics will provide you with a one-time
signing bonus of $75,000.00. You will receive this payment during your first
month of employment and it will be subject to customary deductions and
withholdings as required by law. Should you voluntarily leave the company within
one year of receiving this payment, you will be obligated to return the gross
amount of the payment to the Company within 30 days of your separation date.

 

LOGO [g563530g00q36.jpg]



--------------------------------------------------------------------------------

6. Change in Control. You will be eligible to participate in the Company’s
Change in Control Policy. In accordance with the policy’s terms, which the
Company retains the right to amend, revise, change or end at any time, if your
employment is terminated without Cause (as defined in the Plan) within one year
after the closing of a Sale Event (as defined in the Plan), you will receive
certain benefits provided that you first execute and not revoke a severance
agreement including a general release of claims. Currently those benefits are:
(a) full acceleration of vesting of your outstanding equity awards under the
Company’s equity plan applicable to your equity awards (as set forth in the
applicable plan); (b) a lump sum equal to one year of your base salary; (c) a
lump sum equal to your then-current target bonus; and (d) if you are
participating in the Company group health plan immediately prior to termination
and you elect COBRA, a monthly cash payment for one year equal to the Company’s
monthly premium contribution. This section is not intended to modify the Change
in Control Policy and is provided merely as an introductory summary of the
policy’s current terms. A copy of the Change in Control Policy will be available
from Human Resources upon request after your start date.

 

7. Severance. If your employment is terminated by the company without Cause (as
defined in the 2017 Plan) and (i) the date of termination occurs on or before
the first anniversary of the first date of your employment (the “First
Anniversary”); (ii) you are not entitled to severance benefits under the CIC
Plan or any other contract or agreement; (iii) you enter into, do not revoke and
comply with a severance agreement in a form acceptable to the Company, which
shall include a general release of claims in favor of the Company and related
persons and entities, then you will receive the following severance
benefits: (a) a lump sum equal to six months of your annual base salary; and
(b) if you are participating in the Company group health plan immediately prior
to termination and you elect COBRA, a monthly cash payment for six months equal
to the Company’s monthly premium contribution for active employees. If your
employment is terminated for any reason on or after the First Anniversary, then
you will not be eligible for the foregoing severance benefits.

 

8. Employee Confidentiality and Assignment Agreement. Like all Company
employees, you will be required, as a condition of your employment with the
Company, to sign the Company’s standard Employee Confidentiality and Assignment
Agreement, a copy of which is attached hereto as Exhibit A.

 

9. Background Check. The Company may conduct a background or reference check (or
both). If so, then you agree to cooperate fully in those procedures, and this
offer is subject to the Company’s approving the outcome of those checks, in the
discretion of the Company.

 

10. Employment Relationship. Employment with the Company is for no specific
period of time. Your employment with the Company will be “at will,” meaning that
either you or the Company may terminate your employment at any time and for any
reason, with or without cause. Any contrary representations that may have been
made to you are superseded by this letter agreement. This is the full and
complete agreement between you and the Company on this term. Although your job
duties, title, reporting relationship, compensation and benefits, as well as the
Company’s personnel policies and procedures, may change from time to time, the
“at will” nature of your employment may only be changed in an express written
agreement signed by both you and a duly authorized officer of the Company.

 

11. Taxes. All forms of compensation referred to in this letter agreement are
subject to reduction to reflect applicable withholding and payroll taxes and
other deductions required by law. You agree that the Company does not have a
duty to design its compensation policies in a manner that minimizes your tax
liabilities, and you will not make any claim against the Company or its Board of
Directors related to tax liabilities arising from your compensation.

 

12. Interpretation, Amendment and Enforcement. This letter agreement and Exhibit
A constitute the complete agreement between you and the Company, contain all of
the terms of your employment with the Company and supersede any prior
agreements, representations or understandings (whether written, oral or implied)
between you and the Company. This letter agreement may not be amended or
modified, except by an express written agreement signed by both you and a duly
authorized officer of the Company. The terms of this letter agreement and the
resolution of any disputes as to the meaning, effect, performance or validity of
this letter agreement or arising out of, related to, or in any way



--------------------------------------------------------------------------------

connected with, this letter agreement, your employment with the Company or any
other relationship between you and the Company will be governed by California
law, excluding laws relating to conflicts or choice of law.

* * * * *

We hope that you will accept our offer to join the Company. You may indicate
your agreement with these terms and accept this offer by signing this employment
agreement and the enclosed Employee Confidentiality and Assignment Agreement and
returning them to me. This offer, if not accepted, will expire at 5:00pm PST on
Monday, February 26, 2018. As required by law, your employment with the Company
is contingent upon your providing legal proof of your identity and authorization
to work in the United States. Your employment is also contingent upon your
starting work with the Company on March 12, 2018.

If you have any questions, please call me at 650.741.7746.

 

Very truly yours, /s/ Matt Krause Matt Krause VP, Human Resources GLOBAL BLOOD
THERAPEUTICS, INC.

I have read and accept this employment offer:

 

/s/ David L. Johnson

David L. Johnson Dated: 2/21/18

 

Attachment

Exhibit A: Employee Confidentiality and Assignment Agreement